Second Request for a Corrected Application Date Sheets
On  07/01/2021 the USPTO sent a request to have the priority data for the instant application corrected:

In the correspondence the USPTO stated: 
“When the instant application was filed, the applicants made reference to 16/255,155 ( Authenticating Drivers) instead of 16/255,115 (Indexing and Method of Use of Adapted Food Composition).
This typographical error caused the patent families to merge.   This error caused problems with the classification and routing of this case as all members of a patent family share the same classification. 
The applicants are required to file a new ADS (Application Data Sheet), which correctly makes reference to only the Applicant's patent family, so that the patent family relationships / classification can be corrected, and the application can be docketed to an examiner for consideration on the merits. See MPEP 211.03”

On  8/11/2021, the USPTO received a response from the applicant including a new ADS, but this does not appear to correct the issue:   There is at least one instance that still makes reference to the wrong serial number: 16/255,155

    PNG
    media_image1.png
    396
    1165
    media_image1.png
    Greyscale


Previously the wrong number was in two locations: 

    PNG
    media_image2.png
    363
    1157
    media_image2.png
    Greyscale


Please make the needed change and supply a corrected ADS.

The reply filed on  8/11/2021 is not fully responsive to the prior action because of the following omission(s) or matter(s):  The serial number was not corrected. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D. Lawrence Tarazano whose telephone number is (571)272-1515.  The examiner can normally be reached on M_F 8:30-6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


D. LAWRENCE TARAZANOSupervisory Patent ExaminerArt Unit 1796



/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796